Citation Nr: 0707093	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 1, 2002 
for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hypertension was received on October 1, 2002.

2.  The veteran did not file a formal or informal claim for 
disability compensation for hypertension prior to October 1, 
2002.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than October 1, 2002, for the grant of service connection for 
hypertension.  38 U.S.C.A. § 5110(a), 5307 (West 2002); 
38 C.F.R. § 3.156(c), 3.157, 3.159, 3.400(b)(2)(i) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, the required notice was sent to the 
veteran in February 2006, and as the nature of this appeal 
concerns ascertaining whether a claim for the underlying 
benefit was received by VA prior to October 2002, there is 
essentially no development to undertake since any document 
obtained would obviously not have been received by VA before 
October 2002, or at best would simply be a copy of a document 
that had already been in VA's possession prior to October 
2002.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2006).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (2006).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2006).  

The veteran argues that he filed a claim for service 
connection for hypertension in 1995 and, thus, the effective 
date should be from that date.  A "claim" is defined in the 
VA regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2006).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a) (2006).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims - formal or informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.

In the present case, the Board has carefully reviewed all 
records in the file prior to October 1, 2002, to determine if 
the veteran had, in fact, filed a claim for service 
connection prior to that date.  The Board, however, cannot 
find any communication from the veteran ever referencing 
hypertension or high blood pressure received by VA prior to 
October 1, 2002.  

The veteran's claims file does contain a VA Form 21-526, 
Veteran's Application for Compensation or Pension (claim 
form), received in May 1995.  This claim form, however, only 
indicates that the veteran was seeking service connection for 
disabilities of his right foot, right ankle and both knees.  
There is no reference or mention of hypertension or high 
blood pressure contained on this claim form.  The veteran 
signed this claim form which states "I certify that the 
foregoing statements are true and complete to the best of my 
knowledge and belief."  The veteran has made no claim that 
the signature on this form is not his.  

In addition, the veteran submitted a written statement on VA 
From 21-4138 relating to his then pending claims for service 
connection for right foot, right ankle and bilateral knee 
disabilities, but he failed to mention hypertension or high 
blood pressure as one of the disabilities for which he was 
seeking service connection. Furthermore, in July 1995, the 
veteran underwent a VA examination at which he again failed 
to indicate that he was seeking service connection for 
hypertension/high blood pressure.  

The first reference to hypertension seen in the claims folder 
is a VA Form 21-527 Income-Net Worth and Employment Statement 
submitted by the veteran on October 1, 2002 on which it was 
indicated in Part IV that he had been treated for 
hypertension within the past twelve months.  Although the 
veteran did not clearly state that he was seeking service 
connection for hypertension on this form, the RO liberally 
construed his including hypertension on this form as a claim 
for service connection.  

Thus the Board finds that no formal or informal claim for 
service connection for hypertension was received prior to 
October 1, 2002.  The law prohibits establishing an effective 
date for the grant of service connection prior to the receipt 
of a claim unless said claim was received within one year of 
the veteran's separation from discharge.  Since the veteran 
was discharged in September 1992, the law clearly establishes 
October 1, 2002 as the earliest effective date for the grant 
of service connection for hypertension.  

Accordingly, the veteran's appeal must be denied.


ORDER

Entitlement to an effective date earlier than October 1, 2002 
for service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


